Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claims 1-13 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 3-6, and 10-13 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 11/17/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been fully considered by the Examiner..

EXAMINER’S COMMENTS

This communication is to acknowledge the reception and consideration of the references the Applicant submitted in the IDS of 01/22/2021 after NoA of 01/22/2021. It is determined that 

Allowable Subject Matter

Claims 1-13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for transmitting and receiving divided media data. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 3, and 4 is the inclusion of the features, "insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number". The primary reason for the allowance of the Independent Claims 5, and 10-13 is the inclusion of the features, "divide the file into a plurality of files based on the determination that the count of the plurality of file fragments exceeds a threshold number, wherein each file of the plurality of files includes a specific number of file fragments, and the specific number is one of equal to or less than the threshold number; insert concatenation information of the plurality of files in the second transmission packet;".
These features as incorporated into the independent claims 1, 3-5, and 10-13 are neither known from, nor rendered obvious by, the available prior art. Park (U.S. Pub 2014/0317664) discloses generate a transmission stream, wherein the transmission stream includes a first transmission packet (e.g. “MMTP payload 1 422” in Fig. 4B) and a second transmission packet (i.e. “generated MMTP packet”; see Fig. 4D and 5), the first transmission packet (e.g. “MMTP payload 1 422” in Fig. 4B) and the second transmission packet (i.e. “generated MMTP packet”; see Fig. 4D and 5) are time-division multiplexed ([0004]), the first transmission packet includes a transmission media (“the MPU may include, for example, an ftyp/styp (stream type) box, an sidx box, an mmpu box, a moov box, an moot box and an mdat box.” [0117]; Figs. 6A and 6B) and the second transmission packet (i.e. “generated MMTP packet”; see Fig. 4D and 5) includes information related to the transmission media ([0125]). The transmission media included in the first transmission packet comprises a file (e.g. MPU) that is divided into a plurality of file fragments (“FIG. 4B illustrates an example of a configuration of a Media Fragment Unit (MFU) that can be created based on the MPU file in FIG. 4A according to an embodiment of the present disclosure” [0025]), transmit (i.e. “transceiver 910”) the transmission stream to a reception apparatus ([0003]). However Park fails to teach “insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number.” as recited in amended independent claim 1. Mosko (U.S. Pub 2015/0117452) suggests a total number of divisions of the file is within a specific range (“In one embodiment, the total number of fragments in any stream is less than or equal to 64.” [0083]) but does not specifically teach the total number of the plurality of file fragments that exceeds a threshold number. Orton-Jay (US Pub 2014/0241421) describes that an adaptive streaming system updates a count of the blocks which are processed from the total blocks in a frame. Orton-Jay further describes adjusting the criteria for choosing block types if the count of the processed blocks from the total blocks reaches to a threshold number. However, Orton-Jay does not describe “insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number.” as recited in amended independent claim 1.
Consequently, Park, Mosko, and Morton-Jay, individually or in combination, do not specifically teach the limitations “insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number.” and “divide the file into a plurality of files based on the determination that the count of the plurality of file fragments exceeds a threshold number” as combined with other features in independent claims 1, 3-5, and 10-13.
Claim 2 depends on claim 1; claims 6-9 depend on claim 5; therefore, these claims are considered allowable on the basis as the parent claims 1 and 5 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 5 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/            Patent Examiner, Art Unit 2411 

/ANDREW LAI/            Supervisory Patent Examiner, Art Unit 2411